         Case 4:19-cv-00219-AT Document 65 Filed 05/12/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

CHASITY SPURLOCK, HOLLY                    )
ELLIOTT, AND TIFFANY                       )
THOMAS,                                    )
                                           )
            Plaintiffs,                    ) CIVIL ACTION
                                           ) NO. 4:19-cv-219-AT
v.                                         )
                                           )
COMPLETE CASH HOLDINGS, LLC                )
et al.,                                    )

            Defendants.

                          CERTIFICATE OF SERVICE

            I hereby certify that on this 11th day of May, 2020, I served a copy of

the foregoing )*+*1)'17C6 5*63216* 72 3/'.17.++C6 +.567

REQUEST FOR PRODUCTION OF DOCUMENTS TO DEFENDANT on

the following counsel of record using electronic mail:

                             Mitchell D. Benjamin
                              Charles R Bridgers
             Delong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
                  3100 Centennial Tower - 101 Marietta Street
                              Atlanta, GA 30303
                             Counsel for Plaintiffs

                             Virginia Barrow Harman
                              John F. Lee Niedrach
                  McRae, Smith, Peek, Harman & Monroe, LLP
                                   P.O. Box 29
                             Rome, GA 30162-0029
                 Counsel for Defendant Workforce Holdings, LLC
             Case 4:19-cv-00219-AT Document 65 Filed 05/12/20 Page 2 of 2




                                  Christopher P. Twyman
                                        West Evans
                        Cox, Byington, Twyman, & Johnson, LLP
                                       711 Broad St.
                                     Rome, GA 30161
                   Counsel for Defendants Complete Cash Holdings, LLC;
                              Relogio, LLC; and Lisa Webster

                                         /s/ C. Todd Van Dyke
                                         C. Todd Van Dyke
                                         Georgia Bar No. 723420



4832-1484-0252, v. 1




                                           2
